Case 3:18-cv-14563-BRM-TJB Document 25-4 Filed 01/22/19 Page 1 of 4 PageID: 432



Brian D. Sullivan
FOX ROTHSCHILD LLP
49 Market Street
Morristown, NJ 07960
Tel: (973) 994-7525
Email: bsullivan@foxrothschild.com
Attorneys for Defendant

                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


NEW JERSEY COALITION OF                     Case No. 3:18-cv-14563-BRM-TJB
AUTOMOTIVE RETAILERS, INC.,

                    Plaintiff,

               v.

MAZDA MOTOR OF AMERICA, INC.

                    Defendant.


      DECLARATION OF KYLE KACZMAREK IN OPPOSITION TO
         PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT

      I, Kyle Kaczmarek, declare:

      1.    I am the Network Operations Manager for the Northeast Region of

defendant Mazda Motor of America, Inc. d/b/a Mazda North American Operations

("Mazda"). I have personal knowledge of the facts stated herein.
Case 3:18-cv-14563-BRM-TJB Document 25-4 Filed 01/22/19 Page 2 of 4 PageID: 433



      2.      I am aware that Plaintiff New Jersey Coalition of Automotive

Retailers, Inc. ("NJ CAR") has filed a Complaint against Mazda, and that Mazda

has filed a motion to dismiss that Complaint.

      3.      I have been advised that, if Mazda's motion to dismiss is denied,

Mazda is permitted to assert certain defenses to the Complaint, including the

defense that the Mazda dealers whom NJ CAR purports to represent in this action

have failed to substantially comply with the requirements of their franchise

agreements.

      4.      I am aware that in opposition to Mazda's motion to dismiss, NJ CAR

has submitted declarations from two New Jersey Mazda dealers: Maxon Auto

Enterprises d/b/a Maxon Mazda ("Maxon") and SIL, LLC d/b/a Irwin Mazda

("Irwin").

      5.      As explained below, Maxon and Irwin have failed to substantially

comply with the requirements of their franchise agreements.

      6.      Mazda refers to its franchise agreement as the Dealer Agreement.

      7.      Under Section 16.A of the Dealer Agreement, a Dealer is obligated to

"take all reasonable steps to ensure that each customer is completely satisfied with

his or her Mazda Products and Dealer's services and practices."

      8.      Under Section 16.C of the Dealer Agreement, Dealer's "performance

 m promoting customer satisfaction and maintaining their customer service

                                         2
Case 3:18-cv-14563-BRM-TJB Document 25-4 Filed 01/22/19 Page 3 of 4 PageID: 434



philosophy shall be evaluated on a regular basis through systems established by

Mazda from time to time, together with survey results and unsolicited customer

comments."

      9.       Mazda's system for evaluating a dealership's customer satisfaction is

called "CX."

      10.      Maxon's CX scores are below Mazda's standards.

      11.      For example, over the past two years, Maxon has ranked in the

bottom half of all Mazda dealers in New Jersey for both sales and service CX.

      12.      In addition, Maxon's dealer loyalty, which measures a dealership's

ability to retain sales customers, and service retention, which measures a

dealership's ability to retain service customers, have ranked at or near the bottom

of all Mazda dealers in New Jersey for each of the past two years.

      13.      Under Section 13.B ofthe Dealer Agreement, a Dealer is obligated to

"at all times honestly, energetically, professionally and effectively promote the

purchase of Mazda Products," including new and certified pre-owned ("CPO")

Mazda vehicles, by, among other things, "[a]dvertising, merchandising, promoting

 and selling such Mazda Products in an active and effective manner through

Dealer's own advertising and sales promotion activities."

       14.     Irwin has not substantially complied with these requirements.




                                           3
Case 3:18-cv-14563-BRM-TJB Document 25-4 Filed 01/22/19 Page 4 of 4 PageID: 435



      15.   For example, over the past two years, Irwin's sales of new and CPO

Mazda vehicles have declined year over year, and have ranked at or near the

bottom of all Mazda dealers in New Jersey.

      I declare under penalty of perjury that the foregoing is true and correct.

Executed in Bridgewater, New Jersey on January 22, 2019.




                                       4
